In an action to recover damages resulting from the alleged encroachment of an elevated rapid transit station owned by defendant the City of New York and operated by defendant the New York City Transit Authority, and from the maintenance of an embankment on plaintiff’s land supporting the station, the defendant city appeals from an order denying its motion for leave to amend its answer. Order reversed, without costs, and motion granted. The amended answer is to be served, if appellant be so advised, within 10 days after the entry of the order hereon. In our opinion the denial of the motion was an improvident exercise of discretion. Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.